      Case 2:19-cv-00371-KJM-KJN Document 33 Filed 06/20/19 Page 1 of 3


 1   BRETT M. SCHUMAN (SBN 189247)
     bschuman@goodwinlaw.com
 2   JEREMY LATEINER (SBN 238472)
     jlateiner@goodwinlaw.com
 3   BRENDAN E. RADKE (SBN 275284)
     bradke@goodwinlaw.com
 4   GOODWIN PROCTER LLP
     Three Embarcadero Center
 5   San Francisco, CA 94111
     Tel: +1.415.733.6000
 6   Fax: +1.415.677.9041

 7   Attorneys for Plaintiff
     BARRETT LYON
 8

 9                                 UNITED STATES DISTRICT COURT

10                             FOR THE EASTERN DISTRICT OF CALIFORNIA

11   BARRETT LYON, an individual,                   Case No. 2:19-cv-00371-KJM-KJN
12                                    Plaintiff,    JOINT STIPULATION AND
13                                                  [PROPOSED] ORDER RE: DISMISSAL
            v.                                      PURSUANT TO FEDERAL RULE OF
14   NEUSTAR, INC., a Delaware corporation, and     CIVIL PROCEDURE 41(a)(1)
     DOES 1-50, inclusive,
15                                                  Courtroom:       3 (15th Floor)
                                      Defendants.   Judge:           Hon. Kimberly J. Mueller
16

17

18

19

20

21

22

23

24

25

26

27

28


                   JOINT STIPULATION AND [PROPOSED] ORDER RE: DISMISSAL
      Case 2:19-cv-00371-KJM-KJN Document 33 Filed 06/20/19 Page 2 of 3


 1                                           JOINT STIPULATION

 2           NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a) of the Federal Rules of Civil

 3   Procedure, Plaintiff Barrett Lyon and Defendant Neustar, Inc. (“Neustar”), by and through their

 4   undersigned attorneys, hereby stipulate to the dismissal with prejudice of all claims currently

 5   pending in the above-captioned action. The parties agree further that each party shall bear its own

 6   costs, expenses, and attorneys’ fees.

 7           This stipulated dismissal is submitted pursuant to the terms of a confidential settlement

 8   agreement between the parties. Defendant Neustar has not filed any answer or other response in

 9   this case.

10           Accordingly, the parties jointly and respectfully request that the Court enter the proposed

11   Order submitted concurrently herewith confirming the dismissal of this action in its entirety with

12   prejudice.

13           IT IS SO STIPULATED.

14

15   DATED: June 20, 2019                          GOODWIN PROCTER LLP

16
                                                   By:/s/ Brett M. Schuman
17                                                    Brett M. Schuman
18                                                     Attorneys for Plaintiff Barrett Lyon
19

20   Dated: June 20, 2019                              WILSON SONSINI GOODRICH & ROSATI
21

22
                                                   By: /s/ Ulrico S. Rosales (as authorized on 6/20/19)
23                                                    Ulrico S. Rosales
24                                                     Attorneys for Defendant Neustar, Inc.
25

26

27

28

                                            1
                   JOINT STIPULATION AND [PROPOSED] ORDER RE: DISMISSAL
     Case 2:19-cv-00371-KJM-KJN Document 33 Filed 06/20/19 Page 3 of 3


 1                                         [PROPOSED] ORDER

 2          The Court, having considered the parties’ Joint Stipulation, and for good cause shown,

 3          IT IS HEREBY ORDERED that the Court confirms that this action is dismissed with

 4   prejudice, each party shall bear its own costs, expenses, and attorneys’ fees.

 5          IT IS SO ORDERED.

 6

 7   Dated: ___________________
                                                                    Hon. Kimberly J. Mueller
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
                   JOINT STIPULATION AND [PROPOSED] ORDER RE: DISMISSAL
